DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18, in the reply filed on 13 September 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.

Priority
The present application was filed 7 November 2019, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/757,029, filed 7 November 2018.

Status of the Claims
Claims 1-20 are currently pending; claims 19-20 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention. Claims 1-18 are examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7-10, 13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., “BioPen: direct writing of functional materials at the point of care.” Scientific reports vol. 4 4872. 6 May. 2014 (“Han et al.”; PTO-892). 
Regarding claim 1, Han et al. teach a pen (Fig. 1(a)-(b), biopen) comprising:
a housing comprising a distal end and a proximal end (Fig. 1(a)-(b), showing the biopen comprising a housing; see the distal end, i.e. an end with a tip; seen also in Fig. 3a);
a tip connected to the distal end of the housing (Fig. 1(a)-(b), showing a biopen, which comprises a spheroidal tip connected to an end of the housing);
an ink compartment disposed between the distal end and the proximal end of the housing (Fig. 1(a)-(b), biopen comprising a functional cartridge containing specific functional “inks”);
and a solution in the ink compartment, the solution comprising an antibody or a protein (pg. 3, right col., para 1, cartridge comprising a solution containing nucleic acid-protein complexes in phosphate buffered saline (PBS), wherein the protein in the complex is streptavidin).
Regarding claim 4, Han et al. teach a pen wherein the tip is spheroidal (Fig. 1(c), the tip comprises a spheroidal steel ball).
Regarding claim 7, Han et al. teach wherein the solution in the ink compartment comprises a buffer (pg. 3, right col., para 1, cartridge comprising a solution containing nucleic acid-protein complexes in phosphate buffered saline (PBS), which is a buffer).
Regarding claim 8, claim 8 further limits claim 1, “wherein the solution further comprises a dye”.  The instant specification recites: “In some aspects, the dye may be an indicator such as a gold nanoparticle or magnetic particle that can be detected using surface plasmon resonance or magnetic fields” (pg. 5, ln. 9-11). 
Han et al. teach a pen comprising a solution comprising a dye (pg. 3, pg. 3, right col., para 1, continued on pg. 4, a cartridge filled with a gold nanoparticle probe solution, wherein the probes are gold nanoparticle-nucleic acid conjugates). 
Regarding claim 9, claim 9 further limits claim 1, “wherein the solution further comprises an antibody stabilizing agent. Referring to antibody stabilizing agents, the instant specification recites: “Examples of stabilizing agents include, but are not limited to, glycerol, sucrose, bovine serum albumin, sodium azide, or gelatin.” (emphasis added, pg. 5, ln. 17-19). 
Han et al. teach a pen comprising a solution comprising an antibody stabilizing agent (pg. 3, right col., ¶1, continued on pg. 4., a cartridge comprising bovine serum albumin (BSA), which as discussed above, is identified by the instant specification as an “antibody stabilizing agent” as claimed). 
With respect to claim 10, which recites the language  “a kit” comprising the pen of claim 1 and a lateral flow immunoassay substrate, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the use/presence of these two named items together, as it does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). See MPEP 2111.02. 
Referring to a lateral flow immunoassay substrate, the instant specification recites: “The substrate may be an aldehyde-functionalized printer paper or nitrocellulose paper” (emphasis added, pg. 6, ln. 11-12). 
Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Han et al. are anticipatory even though the reference does not employ the word "kit" in describing their invention, as the reference teaches all necessary items of the claimed “kit” and exemplifies using these items together in a single experiment (see e.g. Fig. 3 shows the preparation of a lateral flow test strip, using a nitrocellulose membrane and the pen).
Therefore, Han et al. teach a kit comprising a pen as claimed, and a lateral flow immunoassay substrate.
Regarding claim 13, Han et al. teach the kit of claim 10 wherein the tip is spheroidal (Fig. 1(c), the tip comprises a spheroidal steel ball).
Regarding claim 16, Han et al. teach the kit of claim 10 wherein the solution in the pen further comprises a buffer (pg. 3, right col., para 1, cartridge comprising a solution containing nucleic acid-protein complexes in phosphate buffered saline (PBS), which is a buffer).
Regarding claim 17, Han et al. teach the kit of claim 10 wherein the solution in the pen further comprises a dye (pg. 3, pg. 3, right col., para 1, continued on pg. 4, a cartridge filled with a gold nanoparticle probe solution, wherein the probes are gold nanoparticle-nucleic acid conjugates).
Regarding claim 18, Han et al. teach the kit of claim 10 wherein the solution in the pen further comprises an antibody stabilizing agent (pg. 3, right col., ¶1, continued on pg. 4., a cartridge comprising bovine serum albumin (BSA)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zuk et al., US Pat. No. 4,208,479.
Han et al. anticipates the instantly claimed subject matter for reasons discussed in detail above. Nonetheless, the claimed subject matter is also found obvious, for the following reasons. 
Han et al. do not explicitly recite the language “a kit” or describe their invention using this terminology. 
However, the advantages of packing reagents/materials together was recognized at the time. For example, see Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (column 22, lines 20-68 in particular). Zuk et al. further teach that this may improve assay accuracy.
 Therefore, it would have been obvious to one of ordinary skill in the art to provide the pen and lateral flow immunoassay substrate of Han et al. together in kit form for convenience and accuracy as taught by Zuk et al. One having ordinary skill would have a reasonable expectation of success given the modification would be expected to result in improvements.

Claims 2, 3, 5, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Kwan et al., US PG Pub No. 2005/0053416 A1.
The teachings of Han et al. set forth above are incorporated here in full.
Han et al. do not teach the pen of claim 1 further comprising a wick in contact with the solution in the ink compartment capable of delivering the solution to the tip (claim 2); fail to teach the pen of claim 1 wherein the wick comprises silk (claim 3); and fail to teach the pen of claim 1 wherein the pen is a rollerball pen (claim 5).
	However, Kwan et al. teach a fluid control system for writing instruments (abstract), wherein the fluid (e.g. ink) is drawn through a hydrophilic filter in a controlled manner (i.e. the hydrophilic filter is used as a wick) to the writing tip (pg. 1-2, ¶14), where the hydrophilic filter may be fabricated from hydrophilic materials including silk (pg. 2, ¶25). 
Regarding claims 2 and 3, it would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify the biopen device, as taught by Han et al., with a silk filter as a wick, as taught by Kwan, one motivated to do so in order to draw the solution from the ink compartment of the device of Han to the tip in a controlled manner. There would be a reasonable expectation of success, since Han et al. and Kwan et al. are both directed to writing tools, and Kwan et al. specifically teaches using silk to draw ink to the writing tip; as such, since the device of Han is a writing implement (the biopen), it would be expected the same benefit (namely controlled delivery of the ‘ink’) would be afforded to the biopen by the addition of the silk wick.
	Regarding claim 5, claim 5 further limits the pen of claim 1, “wherein the pen is a rollerball pen”. 
The instant application recites: “The rollerball pen is a combination of a fountain pen and a ball point pen. Roller ball pens have a wick or filter that absorbs the antibody ink and prevents leakage of non-viscous solutions”.  
The combination of Han et al. and the cited prior art, including the teachings of Kwan et al. as discussed above, result in a pen that includes all structural elements which Applicant defines as a rollerball pen. As a result, the pen as taught by the combination of the cited art addresses the claim. 
Regarding claim 11, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 10 (see discussion above, under 35 U.S.C. 102 and 35 U.S.C. 103), wherein the pen further comprises a wick in contact with the solution in the ink compartment capable of delivering the solution to the tip.
Regarding claim 12, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 11, wherein the wick comprises silk.
Regarding claim 14, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 10 (see discussion above, under 35 U.S.C. 102 and 35 U.S.C. 103), wherein the pen is a rollerball pen.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zuk et al., as applied to claim 10 above, and further in view of Kwan et al.
Han et al. and Zuk et al. teach a kit as discussed in detail previously above.
Han et al. and the cited prior art fail to teach the kit of claim 10 further comprising a wick in contact with the solution in the ink compartment capable of delivering the solution to the tip (claim 11); fail to teach the kit of claim 10 wherein the wick comprises silk (claim 12); and fail to teach the kit of claim 10 wherein the pen is a rollerball pen (claim 14). 
Kwan teach a fluid control system for writing instruments (abstract), wherein the fluid (e.g. ink) is drawn through a hydrophilic filter in a controlled manner (i.e. the hydrophilic filter is used as a wick) to the writing tip (pg. 1-2, ¶14), where the hydrophilic filter may be fabricated from hydrophilic materials including silk (pg. 2, ¶25).
It would have been obvious to have modified the claimed kit comprising the biopen device, as taught by Han et al. and Zuk et al., with a silk filter as a wick, as taught by Kwan, for the same reasons as discussed previously (see the analysis above, as the same reasoning also applies presently).
Regarding claim 11, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 10 (see discussion above, under 35 U.S.C. 102 and 35 U.S.C. 103), wherein the pen further comprises a wick in contact with the solution in the ink compartment capable of delivering the solution to the tip.
Regarding claim 12, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 11, wherein the wick comprises silk.
Regarding claim 14, the combination of the teachings of Han et al. and Kwan et al. as discussed above teach the kit of claim 10 (see discussion above, under 35 U.S.C. 102 and 35 U.S.C. 103), wherein the pen is a rollerball pen.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Dossi et al. "Rapid Prototyping of Sensors and Conductive Elements by Day‐to‐Day Writing Tools and Emerging Manufacturing Technologies." Electroanalysis 28.2 (2016): 250-264 (“Dossi et al.”; PTO-892).
The teachings of Han et al. set forth above are incorporated here in full.
Han et al. do not teach the pen of claim 1 wherein the tip comprises felt (claim 6).
However, Dossi et al. teach pens can be classified in three main groups, one of them being soft-tip pens (called also markers or felt-tip pens) which are provided with relatively soft porous-writing or felt-like tips made of absorbent plastic material; during writing, ink is continuously drawn from the reservoir onto the surface to be marked. They further teach the other main groups of pens as being capillary pens (i.e. fountain pens), and ball pens (e.g. rollerball, ball point, gel ink pens) (pg. 252, subsection 2.1, “Pen Drawing”, ¶2).
Regarding claim 6, it would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify the pen taught by Han et al. to have a tip comprising felt, as taught by Dossi et al., in place of the rollerball of Han, as an obvious matter of a simple substitution of one known appropriate pen tip for another, considering the prior art contained the base product, as taught by Han, and because the prior art also recognized pens structurally fall into one of three main groups with respect to the tip (the tip for depositing the ink). One having ordinary skill would have appreciated substitution of one known tip for another would have yielded predictable results (namely, retained the ability to deposit ‘ink’). One further motivated to rely on a felt tip in order to continuously draw the solution from the reservoir onto the surface to be marked, as taught by Dossi et al. One having ordinary skill would have a reasonable expectation of success performing said modification, since the different types of pens taught by Dossi et al. are all art recognized instruments for the same purpose of writing, and the substitution of a spheroidal ball point tip for a felt tip would yield the predictable result of an instrument capable of writing/drawing (one would expect each of the different tips usable in place of one another). 
Regarding claim 15, the combination of the teachings of Han et al. and Dossi et al. as discussed above teach the kit of claim 10 (see discussion above, under 35 U.S.C. 102 and 35 U.S.C. 103), wherein the tip comprises felt.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zuk et al., as applied to claim 10 above, and further in view of Dossi et al.
Han et al. and Zuk et al. teach a kit as discussed in detail previously above.
Han et al. and the cited prior art fail to teach the kit of claim 10, wherein the tip comprises felt (claim 15).
Dossi et al. teach pens can be classified in three main groups, one of them being soft-tip pens (called also markers or felt-tip pens) which are provided with relatively soft porous-writing or felt-like tips made of absorbent plastic material; during writing, ink is continuously drawn from the reservoir onto the surface to be marked. They further teach the other main groups of pens as being capillary pens (i.e. fountain pens), and ball pens (e.g. rollerball, ball point, gel ink pens) (pg. 252, subsection 2.1, “Pen Drawing”, ¶2).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify the pen taught by Han et al. to have a tip comprising felt, as taught by Dossi et al., in place of the rollerball of Han (see the analysis above, as the same reasoning also applies presently).
	 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677                                            


/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677